Citation Nr: 0123704	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-21 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease of the left leg, claimed as varicosities of the 
entire left leg and lower abdomen, phlebitis and cellulitis 
of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel
INTRODUCTION

The veteran had active military service from September 25, 
1945 to July 25, 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the veteran's claim of entitlement to 
service connection for peripheral vascular disease of the 
left leg.  The veteran subsequently perfected this appeal.

The Board notes that the veteran requested a local hearing at 
the New Orleans Regional Office and also requested a 
videoconference hearing before a Board member.  The hearing 
at the RO was conducted in December 2000.  A hearing before a 
member of the Board was scheduled for July 20, 2001.  The 
veteran was notified of this hearing but failed to report.  
Subsequently, the case was forwarded to the Board.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq.; 
see Duty to Assist Regulations for VA, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Id.  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether VA will attempt to obtain this evidence or 
if the claimant should obtain it, and, finally, if VA is 
unable to obtain this evidence, informing the claimant that 
the evidence could not be obtained, providing a brief 
explanation of the efforts made to obtain the evidence, and 
describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b), (e)).

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

The veteran contends that he is entitled to service 
connection for peripheral vascular disease of the left leg, 
claimed as varicosities of the entire left leg and lower 
abdomen, phlebitis and cellulitis of the left leg.  The 
veteran acknowledges that he had varicose veins of the left 
leg prior to enlistment in September 1945; however, the 
veteran claims that his condition was not severe enough to 
prevent him from enlisting.  The veteran alleges that his 
varicose veins were aggravated by his period of service to 
the point where he was discharged due to related medical 
problems in July 1946.

Although requested, it does not appear that the veteran's 
complete service medical records are available for review.  
The record does contain an abstract of medical history which 
reveals the veteran had phlebitis of the left leg in May 
1946, cellulitis of the left leg and ulcer of the skin of the 
left leg in June 1946, and an ulcer of the skin of the left 
tibia in July 1946.  Upon examination in connection with 
separation in July 1946, varicose veins of the left leg were 
noted.  However, the examiner found the veteran physically 
qualified for discharge, requiring neither treatment nor 
hospitalization.  

At the December 2000 hearing at the RO, the veteran testified 
that he was in the United States Naval Reserves for a period 
of approximately 8 years.  The claims folder does not contain 
information regarding the veteran's service in the Naval 
Reserves and it does not appear this information was ever 
requested.  The claims folder does contain a May 1954 
reenlistment examination report submitted by the veteran 
which notes that the veteran had marked varicosities of the 
left leg and abdomen with ulcerations.  The examiner 
determined that the veteran was not qualified for 
reenlistment and recommended discharge from the Naval 
Reserves. 

The veteran also testified that he was discharged for medical 
reasons and that his discharge should have been characterized 
as "medical" as opposed to "honorable."
A review of the claims folder reveals that the veteran 
applied for correction of his naval records in 1981.  
Although the actual application for correction is not 
contained in the claims folder, based on a review of related 
correspondence it appears that the veteran was requesting a 
correction of his records to show physical disability 
separation subsequent to his status as an inactive naval 
reserve member.  Based on the veteran's request for 
correction, the Board for Correction of Naval Records (BCNR) 
forwarded the veteran's BCNR file, service jacket and medical 
jacket to the Bureau of Medicine and Surgery and requested a 
recommendation.  Thereafter, the Bureau of Medicine and 
Surgery recommended that the veteran's case be referred to 
the Central Physical Evaluation Board, Naval Council of 
Personnel Boards for consideration.  There is no indication 
in the claims folder as to whether this action was taken or 
whether the veteran's discharge was recharacterized to 
reflect the requested correction.

Finally, the Board notes that the veteran was provided a VA 
examination in connection with his claim in May 2000.  At 
this time, the examiner noted that there were no medical 
records available for review.  Physical examination was 
unremarkable except for presence of varicose veins and the 
diagnosis was "[p]eripheral vascular disease by history."  
The examiner did not provide an opinion as to whether the 
veteran's varicose veins were permanently aggravated by his 
active duty service.

Accordingly, this case is remanded as follows:

1. The veteran should be contacted and 
requested to identify the Naval 
Reserve unit he was assigned to.  The 
RO should attempt to obtain any 
medical records relating to the 
veteran's service in the Naval 
Reserves.  These records should then 
be associated with the claims folder.

2. The veteran should be contacted and 
requested to provide any information 
and/or documentation he may have 
regarding his request to have his 
military records corrected.  The RO 
should also contact the BCNR in order 
to ascertain whether the veteran's 
case was ever forwarded to the Central 
Physical Evaluation Board and inquire 
as to the status of the veteran's 
request for correction of military 
records.  Any reports of Physical 
Evaluation Board proceedings should be 
obtained.  The RO should also inquire 
as to whether the BCNR is still in 
possession of the veteran's BCNR file, 
service jacket and medical jacket.  If 
so, the RO should request copies of 
available documents.  Any necessary 
authorizations should be supplied by 
the veteran.

3. The RO should return the claims folder 
to Dr. Philip Lundy at VAMC New 
Orleans so that the claims folder may 
be reviewed.  Thereafter, the examiner 
should provide an opinion, based on 
the previous examination and review of 
all the evidence, as to whether the 
veteran's varicose veins were 
permanently aggravated by his active 
duty service.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical 
manner on the examination report.

4. If Dr. Lundy is no longer available or 
is unable to conduct the requested 
review, the RO should accord the 
veteran another VA examination.  The 
claims folder must be reviewed in 
conjunction with the examination.  The 
examiner should provide an opinion 
based on the examination findings and 
review of all the evidence as to 
whether the veteran's varicose veins 
were permanently aggravated by his 
active duty service.  All findings, 
and the reasons and bases therefore, 
should be set forth in a clear and 
logical manner on the examination 
report.

5. The RO should review the claims file 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
38 U.S.C.A. § 5100 et seq. (West Supp. 
2001) and the Duty to Assist 
Regulations, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326) are fully complied with and 
satisfied.

6. After all development is complete, the 
RO should review the evidence in its 
entirety and enter its determination 
as to whether service connection for 
peripheral vascular disease of the 
left leg is warranted.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




